     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 1 of 22 PageID #: 1



 1                       IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE EASTERN DISTRICT OF MISSOURI
 3                                    EASTERN DIVISION
 4
   Cassie Green a.k.a                                  Case No.:
 5 Cassie Hayes- McDonald,
 6
                      Plaintiff,
 7                                                     COMPLAINT
 8          vs.
 9 Equifax Information Services, LLC,                  JURY TRIAL DEMAND
10 a Georgia limited liability company;
11 Americollect, Inc., a foreign corporation,
12
   Pennsylvania Higher Education Assistance
13
   Agency Parents’ Association, Inc., a
14 foreign corporation,
15
      First Premier Bank, a foreign corporation,
16
17 Barclays Bank Delaware, a foreign
   corporation,
18
19 Ally Financial, Inc., a foreign corporation,
   and
20
21 Comenity, LLC, a foreign corporation,
22
23                   Defendants.
24
25          NOW COMES THE PLAINTIFF, CASSIE GREEN a.k.a. CASSIE HAYES-
26
      MCDONALD, BY AND THROUGH COUNSEL, Richard M. Maseles, and for her
27
28 Complaint against the Defendants, pleads as follows:
                                                   1
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 2 of 22 PageID #: 2



 1                                      JURISDICTION
 2
         1. Jurisdiction of this Court arises under 15 U.S.C. § 1681p.
 3
 4       2. This is an action brought by a consumer for violation of the Fair Credit Reporting
 5          Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
 6
 7
 8                                           VENUE
 9
         3. The transactions and occurrences that give rise to this action occurred in the City
10
11          of Black Jack, St. Louis County, Missouri.

12       4. Venue is proper in the Eastern District of Missouri, Eastern Division.
13
14
15                                          PARTIES
16       5. Plaintiff is a natural person residing in the City of Black Jack, St. Louis County,
17
            Missouri.
18
19       6. The Defendants to this lawsuit are:
20
               a. Equifax Information Services, LLC (“Equifax”) is a Georgia limited
21
                  liability company that conducts business in the State of Missouri;
22
23             b. Americollect, Inc. (“Americollect”) is a foreign corporation that conducts
24
                  business in the State of Missouri;
25
26
27
28
                                                  2
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 3 of 22 PageID #: 3



 1             c. Pennsylvania Higher Education Assistance Agency Parents’ Association,
 2
                  Inc. (“PHEAA”) is a foreign corporation that conducts business in the State
 3
 4                of Missouri;
 5             d. First Premier Bank (“First Premier”) is a foreign corporation that conducts
 6
                  business in the State of Missouri;
 7
 8             e. Barclays Bank Delaware (“Barclays”) is a foreign corporation that
 9
                  conducts business in the State of Missouri;
10
11             f. Ally Financial, Inc. (“Ally Financial”) is a foreign corporation that

12                conducts business in the State of Missouri; and
13
               g. Comenity, LLC, (‘Comenity”) is a foreign corporation that conducts
14
15                business in the State of Missouri.
16
17
                                   GENERAL ALLEGATIONS
18
19       7. Americollect, PHEAA, First Premier, Barclays, Ally Financial and Comenity
20
            (collectively "Furnishers") are inaccurately reporting their Tradelines ("Errant
21
            Tradelines") with an erroneous notation of “accounts in dispute” on Plaintiff's
22
23          Equifax credit file.
24
         8. Plaintiff no longer disputes the Errant Tradelines.
25
26       9. On February 17, 2020, Plaintiff obtained her Equifax credit disclosure and
27          noticed the Errant Tradelines reporting with a notation of “accounts in dispute.”
28
                                                 3
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 4 of 22 PageID #: 4



 1       10.On or about March 25, 2020, Plaintiff submitted a letter to Equifax requesting
 2
            that the credit bureau remove the notation of “accounts in dispute.”
 3
 4       11.Equifax forwarded Plaintiff’s consumer dispute to the Furnishers. The
 5          Furnishers received Plaintiff’s consumer dispute from Equifax and Trans Union.
 6
         12.Equifax and the Furnishers did not consult the Credit Reporting Resource Guide
 7
 8          as part of its investigation of Plaintiff’s dispute.
 9
         13.Plaintiff had not received Equifax’s investigation results. Therefore, on April 28,
10
11          2020, Plaintiff obtained her Equifax’s credit disclosure, which showed that

12          Equifax and the Furnishers failed or refused to remove the notation of “accounts
13
            in dispute.”
14
15       14.As a direct and proximate cause of the Defendants’ negligent and/or willful
16          failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
17
            Plaintiff has suffered credit and emotional damages. Plaintiff has also
18
19          experienced undue stress and anxiety due to Defendants’ failure to correct the
20
            errors in her credit file or improve her financial situation by obtaining new or
21
            more favorable credit terms as a result of the Defendants’ violations of the
22
23          FCRA.
24
25
26                                            COUNT I
27      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
28                          AMERICOLLECT
                                                   4
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 5 of 22 PageID #: 5



 1
 2       15. Plaintiff realleges the above paragraphs as if recited verbatim.
 3       16.After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous
 4
            notation, Americollect negligently failed to conduct a proper investigation of
 5
 6          Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 7
         17.Americollect negligently failed to review all relevant information available to it
 8
            and provided by Equifax in conducting its reinvestigation as required by 15 USC
 9
10          1681s-2(b) and failed to direct Equifax to report the remove the notation of
11
            “account in dispute.”
12
13       18.The Errant Tradeline is inaccurate and creates a misleading impression on

14          Plaintiff’s consumer credit file with Equifax to which it is reporting such
15
            tradeline.
16
17       19.As a direct and proximate cause of Americollect’s negligent failure to perform
18          its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
19
            suffering, humiliation, and embarrassment.
20
21       20.Americollect is liable to Plaintiff by reason of its violations of the FCRA in an
22
            amount to be determined by the trier of fact together with reasonable attorneys’
23
24          fees pursuant to 15 USC 1681o.

25       21.Plaintiff has a private right of action to assert claims against Americollect arising
26
            under 15 USC 1681s-2(b).
27
28
                                                  5
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 6 of 22 PageID #: 6



 1          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
      against the Defendant Americollect for damages, costs, interest, and attorneys’ fees.
 3
 4
 5                                          COUNT II
 6
         WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 7
                            AMERICOLLECT
 8
         22. Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10       23.After being informed by Equifax that Plaintiff disputed the accuracy of the
11
            information it was providing, Americollect willfully failed to conduct a proper
12
13          reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

14          remove the notation of “account in dispute.”
15
         24.Americollect willfully failed to review all relevant information available to it and
16
17          provided by Equifax as required by 15 USC 1681s-2(b).
18       25.As a direct and proximate cause of Americollect’s willful failure to perform its
19
            duties under the FCRA, Plaintiff has suffered damages, mental anguish,
20
21          suffering, humiliation, and embarrassment.
22
         26.Americollect is liable to Plaintiff for either statutory damages or actual damages
23
24          she has sustained by reason of its violations of the FCRA in an amount to be

25          determined by the trier of fact, together with an award of punitive damages in the
26
            amount to be determined by the trier of fact, as well as for reasonable attorneys’
27
28          fees and costs she may recover therefore pursuant to 15 USC 1681n.
                                                  6
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 7 of 22 PageID #: 7



 1          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
      against the Defendant Americollect for the greater of statutory or actual damages, plus
 3
 4 punitive damages, along with costs, interest, and attorneys’ fees.
 5                                          COUNT III
 6
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 7
                                PHEAA
 8
         27. Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10       28.After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous
11
            notation, PHEAA negligently failed to conduct a proper investigation of
12
13          Plaintiff’s dispute as required by 15 USC 1681s-2(b).

14       29.PHEAA negligently failed to review all relevant information available to it and
15
            provided by Equifax in conducting its reinvestigation as required by 15 USC
16
17          1681s-2(b) and failed to direct Equifax to report the remove the notation of
18          “account in dispute.”
19
         30.The Errant Tradeline is inaccurate and creates a misleading impression on
20
21          Plaintiff’s consumer credit file with Equifax to which it is reporting such
22
            tradeline.
23
24       31.As a direct and proximate cause of PHEAA’s negligent failure to perform its

25          duties under the FCRA, Plaintiff has suffered damages, mental anguish,
26
            suffering, humiliation, and embarrassment.
27
28
                                                 7
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 8 of 22 PageID #: 8



 1       32.PHEAA is liable to Plaintiff by reason of its violations of the FCRA in an amount
 2
            to be determined by the trier of fact together with reasonable attorneys’ fees
 3
 4          pursuant to 15 USC 1681o.
 5       33.Plaintiff has a private right of action to assert claims against PHEAA arising
 6
            under 15 USC 1681s-2(b).
 7
 8          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 9
      against the Defendant PHEAA for damages, costs, interest, and attorneys’ fees.
10
11
12                                          COUNT IV
13
         WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
14                              PHEAA
15
         34. Plaintiff realleges the above paragraphs as if recited verbatim.
16
17       35.After being informed by Equifax that Plaintiff disputed the accuracy of the
18          information it was providing, PHEAA willfully failed to conduct a proper
19
            reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to
20
21          remove the notation of “account in dispute.”
22
         36.PHEAA willfully failed to review all relevant information available to it and
23
24          provided by Equifax as required by 15 USC 1681s-2(b).

25       37.As a direct and proximate cause of PHEAA’s willful failure to perform its duties
26
            under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
27
28          humiliation, and embarrassment.
                                                 8
     Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 9 of 22 PageID #: 9



 1       38.PHEAA is liable to Plaintiff for either statutory damages or actual damages she
 2
            has sustained by reason of its violations of the FCRA in an amount to be
 3
 4          determined by the trier of fact, together with an award of punitive damages in the
 5          amount to be determined by the trier of fact, as well as for reasonable attorneys’
 6
            fees and costs she may recover therefore pursuant to 15 USC 1681n.
 7
 8          WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 9
      against the Defendant PHEAA for the greater of statutory or actual damages, plus
10
11 punitive damages, along with costs, interest, and attorneys’ fees.
12                                          COUNT V
13
        NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
14                          FIRST PREMIER
15
         39.Plaintiff realleges the above paragraphs as if recited verbatim.
16
17       40.After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous
18          notation, First Premier negligently failed to conduct a proper investigation of
19
            Plaintiff’s dispute as required by 15 USC 1681s-2(b).
20
21       41.First Premier negligently failed to review all relevant information available to it
22
            and provided by Equifax in conducting its reinvestigation as required by 15 USC
23
24          1681s-2(b) and failed to direct Equifax to report the remove the notation of

25          “account in dispute.”
26
27
28
                                                 9
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 10 of 22 PageID #: 10



 1      42.The Errant Tradeline is inaccurate and creates a misleading impression on
 2
           Plaintiff’s consumer credit file with Equifax to which it is reporting such
 3
 4         tradeline.
 5      43.As a direct and proximate cause of First Premier’s negligent failure to perform
 6
           its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
 7
 8         suffering, humiliation, and embarrassment.
 9
        44.First Premier is liable to Plaintiff by reason of its violations of the FCRA in an
10
11         amount to be determined by the trier of fact together with reasonable attorneys’

12         fees pursuant to 15 USC 1681o.
13
        45.Plaintiff has a private right of action to assert claims against First Premier arising
14
15         under 15 USC 1681s-2(b).
16         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
17
     against the Defendant First Premier for damages, costs, interest, and attorneys’ fees.
18
19
20
                                            COUNT VI
21
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
22
                           FIRST PREMIER
23
24      46. Plaintiff realleges the above paragraphs as if recited verbatim.

25      47.After being informed by Equifax that Plaintiff disputed the accuracy of the
26
           information it was providing, First Premier willfully failed to conduct a proper
27
28
                                                 10
  Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 11 of 22 PageID #: 11



 1         reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to
 2
           remove the notation of “account in dispute.”
 3
 4      48.First Premier willfully failed to review all relevant information available to it and
 5         provided by Equifax as required by 15 USC 1681s-2(b).
 6
        49.As a direct and proximate cause of First Premier’s willful failure to perform its
 7
 8         duties under the FCRA, Plaintiff has suffered damages, mental anguish,
 9
           suffering, humiliation, and embarrassment.
10
11      50.First Premier is liable to Plaintiff for either statutory damages or actual damages

12         she has sustained by reason of its violations of the FCRA in an amount to be
13
           determined by the trier of fact, together with an award of punitive damages in the
14
15         amount to be determined by the trier of fact, as well as for reasonable attorneys’
16         fees and costs she may recover therefore pursuant to 15 USC 1681n.
17
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
18
19 against the Defendant First Premier for the greater of statutory or actual damages, plus
20
     punitive damages, along with costs, interest, and attorneys’ fees.
21
                                           COUNT VII
22
23    NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
24                          BARCLAYS

25      51. Plaintiff realleges the above paragraphs as if recited verbatim.
26
27
28
                                                 11
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 12 of 22 PageID #: 12



 1    52.After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous
 2
         notation, Barclays negligently failed to conduct a proper investigation of
 3
 4       Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 5    53.Barclays negligently failed to review all relevant information available to it and
 6
         provided by Equifax in conducting its reinvestigation as required by 15 USC
 7
 8       1681s-2(b) and failed to direct Equifax to report the remove the notation of
 9
         “account in dispute.”
10
11    54.The Errant Tradeline is inaccurate and creates a misleading impression on

12       Plaintiff’s consumer credit file with Equifax to which it is reporting such
13
         tradeline.
14
15    55.As a direct and proximate cause of Barclays’ negligent failure to perform its
16       duties under the FCRA, Plaintiff has suffered damages, mental anguish,
17
         suffering, humiliation, and embarrassment.
18
19    56.Barclays is liable to Plaintiff by reason of its violations of the FCRA in an amount
20
         to be determined by the trier of fact together with reasonable attorneys’ fees
21
         pursuant to 15 USC 1681o.
22
23    57.Plaintiff has a private right of action to assert claims against Barclays arising
24
         under 15 USC 1681s-2(b).
25
26
27
28
                                              12
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 13 of 22 PageID #: 13



 1         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
     against the Defendant Barclays for damages, costs, interest, and attorneys’ fees.
 3
 4
 5                                        COUNT VIII
 6
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 7
                              BARCLAYS
 8
        58. Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10      59.After being informed by Equifax that Plaintiff disputed the accuracy of the
11
           information it was providing, Barclays willfully failed to conduct a proper
12
13         reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

14         remove the notation of “account in dispute.”
15
        60.Barclays willfully failed to review all relevant information available to it and
16
17         provided by Equifax as required by 15 USC 1681s-2(b).
18      61.As a direct and proximate cause of Barclays’ willful failure to perform its duties
19
           under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
20
21         humiliation, and embarrassment.
22
        62.Barclays is liable to Plaintiff for either statutory damages or actual damages she
23
24         has sustained by reason of its violations of the FCRA in an amount to be

25         determined by the trier of fact, together with an award of punitive damages in the
26
           amount to be determined by the trier of fact, as well as for reasonable attorneys’
27
28         fees and costs she may recover therefore pursuant to 15 USC 1681n.
                                                13
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 14 of 22 PageID #: 14



 1         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
     against the Defendant Barclays for the greater of statutory or actual damages, plus
 3
 4 punitive damages, along with costs, interest, and attorneys’ fees.
 5                                         COUNT IX
 6
      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 7
                          ALLY FINANCIAL
 8
        63. Plaintiff realleges the above paragraphs as if recited verbatim.
 9
10      64.After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous
11
           notation, Ally Financial negligently failed to conduct a proper investigation of
12
13         Plaintiff’s dispute as required by 15 USC 1681s-2(b).

14      65.Ally Financial negligently failed to review all relevant information available to it
15
           and provided by Equifax in conducting its reinvestigation as required by 15 USC
16
17         1681s-2(b) and failed to direct Equifax to report the remove the notation of
18         “account in dispute.”
19
        66.The Errant Tradeline is inaccurate and creates a misleading impression on
20
21         Plaintiff’s consumer credit file with Equifax to which it is reporting such
22
           tradeline.
23
24      67.As a direct and proximate cause of Ally Financial’s negligent failure to perform

25         its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
26
           suffering, humiliation, and embarrassment.
27
28
                                                14
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 15 of 22 PageID #: 15



 1      68.Ally Financial is liable to Plaintiff by reason of its violations of the FCRA in an
 2
           amount to be determined by the trier of fact together with reasonable attorneys’
 3
 4         fees pursuant to 15 USC 1681o.
 5      69.Plaintiff has a private right of action to assert claims against Ally Financial
 6
           arising under 15 USC 1681s-2(b).
 7
 8         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 9
     against the Defendant Ally Financial for damages, costs, interest, and attorneys’ fees.
10
11
12                                         COUNT X
13
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
14                         ALLY FINANCIAL
15
        70. Plaintiff realleges the above paragraphs as if recited verbatim.
16
17      71.After being informed by Equifax that Plaintiff disputed the accuracy of the
18         information it was providing, Ally Financial willfully failed to conduct a proper
19
           reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to
20
21         remove the notation of “account in dispute.”
22
        72.Ally Financial willfully failed to review all relevant information available to it
23
24         and provided by Equifax as required by 15 USC 1681s-2(b).

25      73.As a direct and proximate cause of Ally Financial’s willful failure to perform its
26
           duties under the FCRA, Plaintiff has suffered damages, mental anguish,
27
28         suffering, humiliation, and embarrassment.
                                                15
  Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 16 of 22 PageID #: 16



 1      74.Ally Financial is liable to Plaintiff for either statutory damages or actual damages
 2
           she has sustained by reason of its violations of the FCRA in an amount to be
 3
 4         determined by the trier of fact, together with an award of punitive damages in the
 5         amount to be determined by the trier of fact, as well as for reasonable attorneys’
 6
           fees and costs she may recover therefore pursuant to 15 USC 1681n.
 7
 8         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 9
     against the Defendant Ally Financial for the greater of statutory or actual damages, plus
10
11 punitive damages, along with costs, interest, and attorneys’ fees.
12                                         COUNT XI
13
      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
14                          COMENITY
15
        75. Plaintiff realleges the above paragraphs as if recited verbatim.
16
17      76.After being informed by Equifax of Plaintiff’s consumer dispute of the erroneous
18         notation, Comenity negligently failed to conduct a proper investigation of
19
           Plaintiff’s dispute as required by 15 USC 1681s-2(b).
20
21      77.Comenity negligently failed to review all relevant information available to it and
22
           provided by Equifax in conducting its reinvestigation as required by 15 USC
23
24         1681s-2(b) and failed to direct Equifax to report the remove the notation of

25         “account in dispute.”
26
27
28
                                                16
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 17 of 22 PageID #: 17



 1      78.The Errant Tradeline is inaccurate and creates a misleading impression on
 2
           Plaintiff’s consumer credit file with Equifax to which it is reporting such
 3
 4         tradeline.
 5      79.As a direct and proximate cause of Comenity’s negligent failure to perform its
 6
           duties under the FCRA, Plaintiff has suffered damages, mental anguish,
 7
 8         suffering, humiliation, and embarrassment.
 9
        80.Comenity is liable to Plaintiff by reason of its violations of the FCRA in an
10
11         amount to be determined by the trier of fact together with reasonable attorneys’

12         fees pursuant to 15 USC 1681o.
13
        81.Plaintiff has a private right of action to assert claims against Comenity arising
14
15         under 15 USC 1681s-2(b).
16         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
17
     against the Defendant Comenity for damages, costs, interest, and attorneys’ fees.
18
19
20
                                          COUNT XII
21
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
22
                              COMENITY
23
24      82. Plaintiff realleges the above paragraphs as if recited verbatim.

25      83.After being informed by Equifax that Plaintiff disputed the accuracy of the
26
           information it was providing, Comenity willfully failed to conduct a proper
27
28
                                                17
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 18 of 22 PageID #: 18



 1         reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to
 2
           remove the notation of “account in dispute.”
 3
 4      84.Comenity willfully failed to review all relevant information available to it and
 5         provided by Equifax as required by 15 USC 1681s-2(b).
 6
        85.As a direct and proximate cause of Comenity’s willful failure to perform its duties
 7
 8         under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,
 9
           humiliation, and embarrassment.
10
11      86.Comenity is liable to Plaintiff for either statutory damages or actual damages she

12         has sustained by reason of its violations of the FCRA in an amount to be
13
           determined by the trier of fact, together with an award of punitive damages in the
14
15         amount to be determined by the trier of fact, as well as for reasonable attorneys’
16         fees and costs she may recover therefore pursuant to 15 USC 1681n.
17
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
18
19 against the Defendant Comenity for the greater of statutory or actual damages, plus
20
     punitive damages, along with costs, interest, and attorneys’ fees.
21
22
23
24
25
26
27
28
                                                18
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 19 of 22 PageID #: 19



 1                                     COUNT XIII
 2
       NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
 3                         BY EQUIFAX
 4
      87.Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6    88.Defendant Equifax prepared, compiled, issued, assembled, transferred,
 7
         published, and otherwise reproduced consumer reports regarding Plaintiff as that
 8
         term is defined in 15 USC 1681a.
 9
10    89.Such reports contained information about Plaintiff that was false, misleading, and
11
         inaccurate.
12
13    90.Equifax negligently failed to maintain and/or follow reasonable procedures to

14       assure maximum possible accuracy of the information it reported to one or more
15
         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
16
17    91. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax
18       negligently failed to conduct a reasonable reinvestigation as required by 15
19
         U.S.C. 1681i.
20
21    92.As a direct and proximate cause of Equifax’s negligent failure to perform its
22
         duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
23
24       and suffering, humiliation, and embarrassment.

25    93.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an amount
26
         to be determined by the trier of fact together with her reasonable attorneys’ fees
27
28       pursuant to 15 USC 1681o.
                                              19
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 20 of 22 PageID #: 20



 1         WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 2
     against Equifax for actual damages, costs, interest, and attorneys’ fees.
 3
 4
                                          COUNT XIV
 5
 6        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                             BY EQUIFAX
 7
 8      94.Plaintiff realleges the above paragraphs as if recited verbatim.
 9
        95.Defendant Equifax prepared, compiled, issued, assembled, transferred,
10
11         published, and otherwise reproduced consumer reports regarding Plaintiff as that

12         term is defined in 15 USC 1681a.
13
        96.Such reports contained information about Plaintiff that was false, misleading, and
14
15         inaccurate.
16      97.Equifax willfully failed to maintain and/or follow reasonable procedures to assure
17
           maximum possible accuracy of the information that it reported to one or more
18
19         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
20
        98. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax
21
           willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
22
23         1681i.
24
        99.As a direct and proximate cause of Equifax’s willful failure to perform its duties
25
26         under the FCRA, Plaintiff has suffered actual damages, mental anguish and
27         suffering, humiliation, and embarrassment.
28
                                                20
 Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 21 of 22 PageID #: 21



 1      100.     Equifax is liable to Plaintiff by reason of its violations of the FCRA in an
 2
           amount to be determined by the trier of fact together with her reasonable
 3
 4         attorneys’ fees pursuant to 15 USC 1681n.
 5
 6
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
 7
 8 against Defendant Equifax for the greater of statutory or actual damages, plus punitive
 9
     damages along with costs, interest, and reasonable attorneys’ fees.
10
11
                                       JURY DEMAND
12
13         Plaintiff hereby demands a trial by Jury.

14
15 DATED: August 19, 2020
16
17                                               By: /s/Richard M. Maseles
                                                Richard M. Maseles
18                                              ED MO Bar # 58243MO
19                                              110 Crestmere Ave.
                                                Columbia, MO 65203
20
                                                richard@richardmaseles.com
21                                              Attorneys for Plaintiff,
                                                Cassie Green a.k.a.
22
                                                Cassie Hayes- McDonald
23
24                                              Of Counsel to:
                                                Credit Repair Lawyers of America
25                                              22142 West Nine Mile Road
26                                              Southfield, MI 48033
                                                Telephone: (248) 353-2882
27                                              Facsimile: (248) 353-4840
28
                                               21
Case: 4:20-cv-01096-SRC Doc. #: 1 Filed: 08/19/20 Page: 22 of 22 PageID #: 22
